DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-15, 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ranta et al. (US Publication 2007/0177630 A1) further in view of Earnshaw et al. (US Publication 2011/0170495 A1).
In regards to claims 1, 14-15, 19 and 21, Ranta et al. (US Publication 2007/0177630 A1) teaches, a method of operating a receiver in a communications network, comprising: receiving a protocol data unit, PDU, from a transmitter, wherein the PDU carries at least part of a service data unit, SDU (see figure 5, step 551; paragraph 109; transmission of Data N; see paragraphs 57 and 62 for RLC PDU segmented in RLC SDUs); determining that first and second segments of the SDU were not successfully received at the receiver (see paragraph 110 the transceiver determines that an error occurs); and requesting retransmission by the transmitter of a portion of the SDU from a beginning of the first segment to an end of the second segment (see figure 5, step 554; see paragraph 110; a request for retransmission is sent via a NACK; see paragraph 62; segmentation of RLC SDUs into RLC segments). 
In further regards with respect to claims 14, 17, 18 and 21, Ranta teaches, a user equipment (UE) (see UE 10 in figure 1) and a network node (see the e node B or BTS 12 of figure 1; see paragraph 52).
In further regards to claims 1, 15, 19 and 21, Ranta fails to teach the SDU segments being non-adjacent.
Earnshaw et al. (US Publication 2011/0170495 A1) teaches, the SDU segments being non adjacent and being retransmitted (see paragraphs 41 and 75; RLC SDU retransmitted where non adjacent bands can be used for the SDUs).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the retransmission of non-adjacent SDUs as taught by Earnshaw into the teachings of Ranta.  The motivation to do so to save transmission resources by reducing overhead (see paragraph 75 in Earnshaw).
In regards to claim 22, Ranta teaches a method of operating a receiver in a communications network, comprising: receiving a protocol data unit, PDU, from a transmitter (see figure 5, step 551; paragraph 109; transmission of Data N; see paragraphs 57 and 62 for RLC PDU segmented in RLC SDUs), wherein the PDU carries at least part of a service data unit, SDU (see paragraphs 57 and 62 for RLC PDU segmented in RLC SDUs); determining that first and second segments of the SDU were not successfully received at the receiver (see paragraph 110 the transceiver determines that an error occurs); generating a radio link control, RLC, status report, comprising a negative acknowledgement, NACK, field with respect to a set of segments including the first and second segments and a segment in-between the first and second segments (see figure 5, step 554; see paragraph 110; a request for retransmission is sent via a NACK; see paragraph 62; segmentation of RLC SDUs into RLC segments); and transmitting the RLC status report to the transmitter (see paragraph 57; he negative acknowledgement (NACK) of particular RLC PDU sequence(s) sent in an AM status report).  
In further regards to claim 1, Ranta fails to teach the SDU segments being non-adjacent.
Earnshaw et al. (US Publication 2011/0170495 A1) teaches, the SDU segments being non adjacent and being retransmitted (see paragraphs 41 and 75; RLC SDU retransmitted where non adjacent bands can be used for the SDUs).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the retransmission of non-adjacent SDUs as taught by Earnshaw into the teachings of Ranta.  The motivation to do so to save transmission resources by reducing overhead (see paragraph 75 in Earnshaw).
Allowable Subject Matter
Claims 2-13, 16 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to the claims, the cited prior art fails to particularly teach the having the non adjacent segments being on either side of a segment that was successfully received.
Prior art Wu et al. (US Publication 2020/0077299 A1) teaches, in figure 2 an example of RLC segmentation and in figure 3, a RLC status report.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466